Citation Nr: 1342419	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-40 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service-connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Witness


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 decision by the St. Paul, Minnesota, Regional Office (RO) of the United States Department of Veteran Affairs (VA).

The Veteran testified at a video conference hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2011.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends his right ear hearing loss disability was caused from serving as a heavy vehicle driver while on active duty.  Upon a preliminary review of the record, the Board finds additional development is necessary.

The Veteran was afforded a VA examination in April 2010.  The VA examiner noted the Veteran's service treatment records documented a pre-existing high frequency right ear hearing loss disability at entrance and separation from active duty.  A significant decline in hearing acuity was not noted in comparison to the Veteran's entrance evaluation.  The VA examiner opined that as a significant shift was not noted in the right ear, it was less than likely that the hearing loss, in the right ear, was aggravated by or related to noise exposure received during military service.  

The VA examiner addressed the Veteran's right ear hearing loss disability noted at 4000 Hertz (Hz) upon entry and exit from service but failed to address the significance of upward threshold shifts at 500, 1000 and 2000 Hz.  The Board further notes the Veteran's separation audiogram indicated at 500 Hz that right ear thresholds were 25 decibels from 10 decibels noted at entry.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss).  An opinion must be obtained to address the significance, if any, of the audiological threshold shifts which occurred between entry and separation from active duty.  

During the Veteran's November 2011 hearing, he identified receiving treatment from a Sioux Falls VAMC during the early 1970s and in recent years.  Additionally, he identified receiving treatment from the St. Cloud VAMC.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  An attempt should be made to associate these records with the Veteran's claims folder.  

Lastly, the Board observes that the Veteran's representative submitted additional evidence in January 2012 without a waiver of consideration by the originating agency.  As such, the originating agency should consider this evidence, a private audiological evaluation with an audiogram. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain any outstanding audiological VA treatment records including treatment from the Sioux Falls VAMC from the 1970s to date and any records from the St. Cloud VAMC.  If the search efforts produce negative results, the claims file should be so documented.

2.  Then, the RO/AMC should return the claims file to the April 2010 VA examiner to provide a new opinion regarding the etiology of the Veteran's right ear hearing loss disability and to address the audiological threshold shifts between May 1968 to September 1970.  If the examiner determines that an additional examination is necessary, or if the April 2010 VA examiner is unavailable, an examination to address the below questions should be scheduled.  

The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file including updated VA treatment records and private treatment records the examiner must provide the following opinions:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has a right ear hearing loss disability that is caused or permanently worsened (aggravated) by the Veteran's active duty service.

(b)  Explain the significance, if any, of all audiological threshold shifts from 1968 to 1970 in regard to the Veteran's right ear hearing loss.  

The examiner should reconcile any opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed. 

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service-connection for a right ear hearing loss disability.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


